DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/21/2021 has been entered.
Currently, claims 2-5, 11, 16 and 19-23 are cancelled and claims 1, 6-10, 12-15, 17-18 and 24-29 are pending.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the two radiators as claimed in claim 1, at least one processor i.e. two processors in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 6, 8-10, 13 and 24-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Herbert (US Patent No.: 4,403,644) in view of Buckley (US Patent No.: 6,319,599 hereinafter “Buckley”).
With respect to claim 1, Herbert discloses a system (Fig. 1 and 5), comprising: a thermal mass unit (Fig. 1, 34) configured to store heat emitted by a radiator (42): a housing (Fig. 1, 20, 22, 24, 26 and Col. 4, lines 46-50) containing the thermal mass unit within an interior cavity defined by the housing (Fig. 1) the housing and the thermal mass unit collectively configured to be retrofitted to the radiator such that the housing is configured to be positioned to at least partially enclose the radiator (Fig. 1); and at least one processor (Fig. 3) configured to operate a fan (Col. 5, lines 32-45) such that air  the processor, the fan, and the thermal mass unit collectively configured to re-emit heat generated by the radiator within the housing and release the heat on-demand (Col. 5-Col. 6, the system is capable of the intended use limitations).
Herbert is silent to passively extracting heat and being able to re-emit the heat stored by the thermal mass to an exterior of the housing into the room.
Buckley teaches a passive phase change material (Col. 1, lines 25-42, Col. 7, lines 36-53, Col. 8, lines 66-Col. 9) that can be used on heat exchangers and capable of the intended use limitations (Col. 13, lines 40-55 explains the PCM thermal mass can be used with a heat exchanger). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the housing of Herbert to use a passive phase change material that stores and releases heat as taught by Buckley to protect against overheating or over-cooling (Col. 13, lines 40-55).
With respect to claim 6, Herbert and Buckley teach the system of claim 1 as discussed above. Herbert also discloses wherein the thermal mass unit includes a phase change material (Col. 4, lines 53-68).
With respect to claims 8-9, Herbert and Buckley teach the system of claim 6 as discussed above. Herbert also discloses wherein the phase change material is solid at room temperature and configured to at least one of melt or undergo a solid-solid phase change when heated by the radiator (as per claim 8) wherein the phase change material is liquid at room temperature and configured to boil when heated by the radiator (as per claim 9)(Col. 4, lines 53-60 the PCM can be selected from any various known materials and can be a solid/liquid and can melt/boil when heated).
With respect to claim 10, Herbert and Buckley teach the system of claim 6 as discussed above. Herbert also discloses wherein the thermal mass unit is sized to extend along a length of the at least one heat exchange structure (Fig. 1, panels 34 extend along a length of 42).
With respect to claim 13, Herbert and Buckley teach the system of claim 6 as discussed above. Herbert also discloses wherein the phase change material is within a component configured to withstand thermal contraction or expansion of the phase change material (Col. 4, lines 61-68).
With respect to claim 24, Herbert and Buckley teach the system of claim 1 as discussed above. Herbert also discloses further comprising: an energy source external to the housing, the energy source configured to transfer energy to the radiator (Col. 5, lines 11-31).
With respect to claim 25, Herbert and Buckley teach the system of claim 1 as discussed above. Herbert also discloses wherein the thermal mass unit is configured to inhibit convective heat transfer from the radiator when the housing and the thermal mass unit are retrofitted to the radiator (Fig. 1, the thermal mass unit 34 is capable of the intended use).
With respect to claim 26, Herbert and Buckley teach the system of claim 1 as discussed above. Herbert also discloses wherein the thermal mass unit within the housing is sized and shaped to at least one of conform to or match a size and shape of at least a portion of the radiator when the housing and the thermal mass unit are retrofitted to the radiator (Fig. 1, thermal mass unit 34 matches the length of the radiator 42 within the housing).
With respect to claim 27, Herbert and Buckley teach the system of claim 1 as discussed above. Herbert also discloses wherein the thermal mass unit is integrated into the housing such that the thermal mass unit and the housing are collectively configured to be retrofitted to the radiator (Fig. 1, 34 is attached to the housing 20).
With respect to claim 28, Herbert and Buckley teach the system of claim 1 as discussed above. Herbert also discloses wherein the radiator has a thermal mass, the thermal mass unit being configured to add thermal mass to the thermal mass of the radiator (Fig. 1, adding 34 to the thermal mass of 42 increases the overall thermal mass).
Claims 7 and 17-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Herbert (US Patent No.: 4,403,644) in view of Buckley (US Patent No.: 6,319,599 hereinafter “Buckley”) and further in view of Field et al (US Publication No.: 2012/0227926 hereinafter “Field”).
With respect to claim 7, Herbert and Buckley teach the system of claim 6 as discussed above. Herbert discloses the phase change material can be selected from various known materials but is silent to include a gel.
Field teaches a phase change material includes a gel (Para 0221). It would have been obvious to one having ordinary skill in the art at the time the invention was made to have replaced the phase change material of Herbert with a gel as taught by Field to have a material that has minimal loss of energy absorbing/storing and releasing (Para 0222).
With respect to claim 17, Herbert and Buckley teach the system of claim 1 as discussed above. Herbert also discloses the thermal mass unit is a first thermal mass 
Herbert does not disclose a second thermal mass unit from the plurality of thermal units and that includes a second phase change material configured to change phase at a second temperature different from the first temperature.
Field teaches a plurality of thermal masses having various phase change material configured to change phase at different temperatures (Para 0032, 0037, 0045-0051). It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the multiple thermal masses of Herbert with various phase change materials that can change phases at various temperatures as taught by Field to have a wide range of phase change materials to improve thermal energy store and to have a wider range of applications for use (Para 0024, 0025-0028).
With respect to claim 18, Herbert, Buckley and Field teach the system of claim 17 as discussed above. Field also teaches wherein the first thermal mass unit is on a first side of the heat exchange structure, and the second thermal mass unit is on a second side of the heat exchange structure opposite the first side (Fig. 1, 102a and 102h are on opposite sides).
Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Herbert (US Patent No.: 4,403,644) in view of Buckley (US Patent No.: 6,319,599 hereinafter “Buckley”) and further in view of Nishimura et al. (US Publication No.: 2001/0006102 hereinafter “Nishimura”).
With respect to claim 12, Herbert and Buckley teach the system of claim 6 as discussed above. Herbert does not discloses further comprising a radiation shield 
Nishimura teaches adding a radiation shield to an interior wall of a exchanger housing (Para 0017). It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the housing of Herbert with a radiation shield as taught by Nishimura to prevent heat from escaping the housing (Para 0014-0017).
Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Herbert (US Patent No.: 4,403,644) in view of Buckley (US Patent No.: 6,319,599 hereinafter “Buckley”) and further in view of Mantegazza et al. (US Patent No.: 5,228,504 hereinafter “Mantegazza”).
With respect to claim 14, Herbert and Buckley teach the system of claim 6 as discussed above. Herbert does not discloses further comprising: a condensation collection reservoir disposed under the thermal mass unit.
Mantegazza teaches a condensation collection reservoir (Fig. 3, condensation collection E). It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the thermal mass unit of Herbert with a condensation collection reservoir as taught by Mantegazza to remove excess moisture from the system (Col. 3, lines 18-20) and to place it under the thermal mass unit to have gravity help the moisture fall into the condensation collection reservoir.
Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Herbert (US Patent No.: 4,403,644) in view of Buckley (US Patent No.: 6,319,599 hereinafter “Buckley”) and further in view of C. M. Woolley (US Parent No.: 2,135,461 hereinafter “Woolley”).
With respect to claim 15, Herbert and Buckley teach the system of claim 1 as discussed above. Herbert does not disclose wherein the fan is disposed outside and external to the housing and is configured to push the air from outside the housing.
Woolley teaches a fan dis posed outside and external to a radiator housing (Fig. fan 16 is external to housing 26). It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the location of the fan of Herbert to be external to the housing as taught by Woolley to make it more portable and able to attach to various size radiators (Col. 2, lines 27-45).
Claims 27 and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Herbert (US Patent No.: 4,403,644) in view of Buckley (US Patent No.: 6,319,599 hereinafter “Buckley”).
With respect to claim 27, Herbert and Buckley teach the system of claim 1 as discussed above. If it can be shown that Herbert does not disclose wherein the thermal mass unit is integrated into the housing such that the thermal mass unit and the housing are collectively configured to be retrofitted to the radiator. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the thermal mass unit to be integral with the housing since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.
With respect to claim 29, Herbert and Buckley teach the system of claim 1 as discussed above. Herbert discloses the thermal mass unit and the housing are .
Response to Arguments
Applicant's arguments filed 4/21/2021 have been fully considered but they are not persuasive. 
In response to applicant's argument that the configured to limitations are not intended use limitations, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The limitations of “configured to passively extract and store heat” and “configured to be retrofitted to the radiator” are limitations of intended use and the reference Herbert is capable of the intended use since the thermal mass is a phase change material and is capable of storing heat and the housing encloses the radiator and the thermal mass unit that can heat a room.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the Herbert reference would benefit from the phase change materials as a housing to protect against overheating or over-cooling. Further, the phase change material of Buckley can be used on heat exchangers as described in Col. 13, lines 40-55. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE E ROJOHN III whose telephone number is (571)270-5431.  The examiner can normally be reached on 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571)272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/CLAIRE E ROJOHN III/Primary Examiner, Art Unit 3763